
	
		I
		111th CONGRESS
		1st Session
		H. R. 3600
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2009
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the sale and counterfeiting of Presidential
		  inaugural tickets.
	
	
		1.Prohibition on sale and
			 counterfeiting of inaugural tickets
			(a)In
			 generalChapter 25 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					515.Prohibition on
				sale and counterfeiting of inaugural tickets
						(a)In
				generalIt shall be unlawful
				for any person to—
							(1)except as
				provided in subsection (b), knowingly and willfully sell for money or property,
				or facilitate the sale for money or property of, a ticket to a Presidential
				inaugural ceremony;
							(2)with the intent
				to defraud, falsely make, forge, counterfeit, or falsely alter a ticket to a
				Presidential inaugural ceremony; or
							(3)with the intent
				to defraud, use, unlawfully possess, or exhibit a ticket to a Presidential
				inaugural ceremony, knowing the ticket to be falsely made, forged,
				counterfeited, or falsely altered.
							(b)ExceptionThis
				section shall not apply to the sale for money or property, facilitation of such
				a sale, or attempt of such a sale, of a ticket to a Presidential inaugural
				ceremony—
							(1)that occurs after
				the date on which the Presidential inaugural ceremony for which the ticket was
				issued occurs; or
							(2)by an official
				presidential inaugural committee established on behalf of a President-elect of
				the United States.
							(c)PenaltyWhoever
				violates subsection (a) shall be fined under this title, imprisoned not more
				than 1 year, or both.
						(d)DefinitionIn
				this section, the term Presidential inaugural ceremony means a
				public inaugural ceremony at which the President-elect or the Vice
				President-elect take the oath or affirmation of office for the office of
				President of the United States or the office of Vice President of the United
				States,
				respectively.
						.
			(b)Amendment to chapter analysisThe chapter analysis for
			 chapter 25 of title 18,
			 United States Code, is amended by inserting at the end the following:
				
					
						515. Prohibition on sale and
				counterfeiting of inaugural
				tickets.
					
					.
			
